     Case 1:18-cv-01216-AWI-JLT Document 41 Filed 09/17/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   JENNIFER MELLO,                                   Case No.: 1:18-CV-01216 AWI JLT
12                  Plaintiff,                         ORDER AFTER NOTICE OF
                                                       SETTLEMENT
13   v.                                                (Doc. 40)
14   COUNTY OF KERN,
15                               Defendants.
16
17           The plaintiff reports that parties have settled the matter. (Doc. 40) Thus, the Court

18   ORDERS:

19           1.     The stipulation to dismiss the action SHALL be filed no later than November 6,

20   2020;

21           2.     All pending dates, conferences and hearings are VACATED.

22   The parties are advised that failure to comply with this order may result in the Court

23   imposing sanctions, including the dismissal of the action.

24
25   IT IS SO ORDERED.

26        Dated:   September 17, 2020                           /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28
